UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 HIAWATHA CUFFEE JR.,

                                Plaintiff,                  15cv08916 (PGG) (DF)

                                                           SCHEDULING ORDER
                -against-

 MR. OFFICER GONZALEZ, et al.,

                                Defendants.

DEBRA FREEMAN, United States Magistrate Judge:

       This case having been referred to this Court for general pretrial supervision; and Plaintiff,

who is proceeding prose, having filed a motion "to add an interested third party" to this action

(Dkts. 102, 103); and Defendants having filed a motion to compel Plaintiff to provide certain

discovery responses and for an extension of time to complete discovery (Dkt. 105); and Plaintiff

having most recently filed an affidavit relating to the manner in which he has sought to sign

certain documents (Dkt. 107); and this Court having held a telephonic case management

conference with Plaintiff and counsel for Defendants on March 18, 2020, to address these

matters; it is hereby ORDERED as follows:

       1.      Plaintiffs Section 1983 claims in this case arise out of injuries he allegedly

suffered in 2015, when a New York City Department of Correction bus, in which he was a

passenger, was involved in a motor vehicle accident. Based on Plaintiffs statements during the

March 18 conference, this Court construes his motion "to add an interested party" (Dkts. 102,

103) as a request to amend his pleading to join, as a defendant, the driver of the other vehicle

that was involved in that accident, and to assert a negligence claim against that driver. So

construed, the motion to amend is denied on the grounds that any such claim would be barred by

the applicable statute of limitations, and that the amendment would thus be futile. The Court
understands that the identity of this driver has been provided to Plaintiff in discovery; to the ·

extent Defendants have any contact information for the driver that has not yet been disclosed,

Defendants are directed to produce that information to Plaintiff, as the driver, even if not

appropriately named as a party, is nonetheless a witness with potentially relevant knowledge.

       2.      Defendants' motion to compel (Dkt. 105) is granted, except that, absent a further,

particularized showing by Defendants of need, Plaintiff will not be required to produce his tax

returns. Apart from this, Plaintiff is directed to provide, within two weeks of the date of this

Order, full and complete responses to the document requests and interrogatories served on him

by Defendants, including by providing a list of his claimed injuries, and the names and addresses

of all medical providers who evaluated or treated him for those injuries.

       3.      It is this Court's understanding that, to the extent the issue raised by Plaintiff in

his most recent submission (Dkt. 107) relates to discovery in this action, the issue is moot.

       4.      In light of both the issues that have been identified by Defendants' counsel and

the COVID-19 outbreak, discovery is reopened and extended to May 18, 2020. The parties are

strongly encouraged to conduct remaining depositions, if any, by remote means, including with

the remote attendance of a court reporter.

       5.      The parties are directed to provide a status report by April 30, 2020.

       6.      Plaintiff is directed to contact the Court's Pro Se Office, in writing, to provide his

new telephone number. Plaintiff is reminded that he must keep the Court apprised of any

changes in his contact information; failure to do so could result in the dismissal of his claims for

failure to prosecute.
       7.      Based on the rulings herein, the Clerk of Court is directed to close the motions at

Dkts. 102, 103, and 105 on the Docket of this action. The Clerk of Court is also requested to

mail a copy of this Order to Plaintiff, who is proceeding prose.

Dated: New York, New York
       March 18, 2020

                                                     SO ORDERED


                                                                                    <:
                                                     DEBRA FREEMAN
                                                     United States Magistrate Judge
